



COURT OF APPEAL FOR ONTARIO

CITATION: Xpert Credit Union Control Solutions Inc. v.
    Witucki, 2015 ONCA 741

DATE: 20151102

DOCKET: C60322

Feldman, Lauwers and Benotto JJ.A.

BETWEEN

Xpert Credit Union Control Solutions Inc.

Respondent (Plaintiff)

and

Matthew Witucki, Erika Joquico and
Anna Borges

Appellant
(Defendants)

Shaneka Taylor, for the
    appellant

Glenn Cohen, for the respondent

Heard: October 30, 2015

On appeal from the judgment of Justice Antonio Skarica of
    the Superior Court of Justice, dated March 18, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The appeal was abandoned and the court was advised yesterday but counsel
    appeared to argue costs.

[2]

Costs of $3,000 to the respondent for the abandoned appeal. Costs of
    $500 to the appellant for the appearance as that issue should have been
    resolved.


